EXHIBIT 10.3




AMAG PHARMACEUTICALS, INC.
NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PROGRAM
(THE “PROGRAM”)
The following rules and conditions have been adopted by the Board of Directors
of AMAG Pharmaceuticals, Inc. (the “Company”) to govern the deferral of
Restricted Stock Units by Non-Employee Directors pursuant to the AMAG
Pharmaceuticals, Inc. 2019 Equity Incentive Plan (the “Stock Plan”) and the AMAG
Pharmaceuticals, Inc. Amended and Restated Non-Employee Director Compensation
Policy (the “Policy”). Capitalized terms used but not defined herein shall have
the meaning given such terms in the Stock Plan.
1.Election to Defer the Restricted Stock Units. A Non-Employee Director may
elect in advance to defer the receipt of the initial and/or annual grant of
Restricted Stock Units made to such Non-Employee Director pursuant to the Policy
under the Stock Plan (such grant, the “Equity Retainer”). To make such an
election, except with respect to a newly elected or appointed Non-Employee
Director or with respect to the establishment of this Program, the Non-Employee
Director must execute and deliver to the Company a deferral election form before
the end of the calendar year preceding the calendar year in which the applicable
Equity Retainer is scheduled to be earned and granted. A Non-Employee Director
who is serving as a Non-Employee Director on the Effective Date shall be
permitted, within 30 days of the Effective Date, to file a deferral election
which shall apply to Restricted Stock Units that are earned with respect to
services performed subsequent to the election. A newly elected or appointed
Non-Employee Director, may, upon (but no later than 30 days after) becoming a
Non-Employee Director, file a deferral election with respect to the initial
Equity Retainer and/or to annual Equity Retainers that are awarded subsequent to
the election. An election shall remain in effect from year to year until revoked
in writing by the Non-Employee Director, but any revocation shall become
effective only with respect to Equity Retainers that are granted in calendar
years beginning after receipt and acceptance by the Company of a written
revocation. All elections (including revocation thereof) must be made during an
open window period while the Non-Employee Director is not in possession of any
material non-public information relating to the Company.
2.    Deferred Account. Upon the vesting of any Equity Retainer awarded to any
Non-Employee Director who has elected to defer his or her Equity Retainer(s)
pursuant to this Program, any shares of Stock that would otherwise have been
issued to the Non-Employee Director upon such vesting shall be converted to
deferred stock units on a one-to-one basis and credited to the Non-Employee
Director’s deferred account (“Account”).
3.    Dividend Equivalent Amounts. If dividends (other than dividends payable
only in shares of Stock) are paid with respect to Stock, each Account shall be
credited with a number of whole and fractional stock units determined by
multiplying the dividend value per share by the stock unit balance of the
Account on the record date and dividing the result by the Fair Market Value of a
share of Stock on the dividend payment date.


1



--------------------------------------------------------------------------------




4.    Period of Deferral. The deferred stock units in each Account shall be
deferred until, and the period of deferral shall cease upon, the earliest of (a)
the date a Non-Employee Director ceases to serve as a member of the Board of
Directors of the Company and incurs a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (“Section 409A”), or (b) the consummation
of a Sale Event (as defined in the Stock Plan) so long as such Sale Event
constitutes a “change in the ownership or effective control of the Company, or
in the ownership of a substantial portion of the assets of the Company” within
the meaning of Section 409A (a “Change in Control”).
5.    Designation of Beneficiary. A Non-Employee Director may designate one or
more beneficiaries to receive payments from his or her Account in the event of
his or her death. A designation of beneficiary may apply to a specified
percentage of a Non-Employee Director’s entire interest in his or her Account.
Such designation, or any change therein, must be in writing and shall be
effective upon receipt by the Company. If there is no effective designation of
beneficiary, or if no beneficiary survives the Non-Employee Director, the estate
of the Non-Employee Director shall be deemed to be the beneficiary. All payments
to a beneficiary or estate shall be made in a lump sum in shares of Stock, with
any fractional share paid in cash.
6.    Payment. All amounts credited to a Non-Employee Director’s Account shall
be paid to the Non-Employee Director, or his or her designated beneficiary (or
beneficiaries) or estate, in a single lump sum as soon as practicable (but in no
event later than 75 days) after the end of the first applicable period of
deferral specified in Section 4 (above) occurs. Such payment shall be made in
shares of Stock, provided, however, that fractional shares shall be paid in
cash.
7.    Adjustments. In the event of a stock dividend, stock split or similar
change in capitalization affecting the Stock, the Company shall make appropriate
adjustments in the number of stock units credited to the Non-Employee Directors’
Accounts.
8.    Non-transferability of Rights. During a Non-Employee Director’s lifetime,
any payment under this Program shall be made only to the Non-Employee Director.
No sum or other interest under this deferred compensation arrangement shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt by a Non-Employee Director or any
beneficiary under this Program to do so shall be void. No interest under this
deferred compensation arrangement shall in any manner be liable for or subject
to the debts, contracts, liabilities, engagements or torts of a Non-Employee
Director or beneficiary entitled thereto. Notwithstanding the foregoing, the
Company may make payments to an individual other than a Non-Employee Director to
the extent required by a domestic relations order.
9.    Company’s Obligations to Be Unfunded and Unsecured. The Accounts
maintained under this Program shall at all times be entirely unfunded, and no
provision shall at any time be made with respect to segregating assets of the
Company (including Stock) for payment of any amounts hereunder. No Non-Employee
Director or other person shall have any interest in any particular assets of the
Company (including Stock) by reason of the right to receive payment under this
Program, and any Non-Employee Director or other person shall have only the
rights of a general unsecured creditor of the Company with respect to any rights
under this Program.


2



--------------------------------------------------------------------------------




10.    Section 409A. This Program is intended to be a compliant deferred
compensation plan under Section 409A and shall be administered in accordance
with the requirements of Section 409A.
11.    Incorporation of Plan. This Program shall be subject to the terms and
conditions of the Stock Plan and the Policy. Capitalized terms in this document
shall have the meaning specified in the Stock Plan, unless a different meaning
is specified herein.


Adopted as of April 10, 2019 (the “Effective Date”)


3

